Citation Nr: 0826636	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  96-18 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.


REPRESENTATION

Appellants represented by:	Robert J. Caldwell, attorney


WITNESSES AT HEARING ON APPEAL

K.G. and M.H.G.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellants in this case are the parties in interest in 
the matter on appeal and have now reach the age of majority.  
Although in previous action K.G., a child of the insured 
veteran and a parent of the parties in interest, was 
recognized as the appellant on behalf of her minor children, 
such recognition is no longer required.  In correspondence 
dated April 18, 2008, the parties in interest were notified 
that they had been named as the appellants in this case 
replacing K.G. 

The insured veteran served on active duty from September 1943 
to February 1950.  He died in August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on May 31, 2007, which vacated an 
October 2002 Board decision and remanded the case for 
additional development.  In a May 13, 2003 Order, the Court 
granted the motion to intervene of B.G.S.  The Court had 
previously vacated a January 2001 Board decision as to this 
matter in a September 26, 2001 Order.  In a February 14, 2000 
Order, the Court also vacated a January 1999 Board decision 
that had granted benefits to the appellants.  The issue 
initially arose from an October 1995 rating decision by the 
St. Paul, Minnesota, Regional Office and Insurance Center 
(RO&IC) of the Department of Veterans Affairs (VA).  

The Board notes that although the Court has ordered that 
notice be provided to K.G., as the appellant, the 
instructions were apparently provided without knowledge that 
the parties in interest had reached the age of majority.  
With due respect to the Court, the Board finds that the 
requested action is more properly addressed to the 
replacement appellants and that such action undertaken 
without an amended order from the Court will result in no 
prejudice to any interested party.  

In a July 2008 statement, the appellants asserted that the 
intervenor, B.G.S., was not a proper party to the appeal 
because she had appeared on behalf of her children, A.E.W. 
and K.L.W., who have reached the age of majority.  The Board 
finds that as the Court granted the motion to intervene, the 
jurisdiction for amending or reversing that determination 
remains with that body.  The Board also finds, however, that 
as A.E.W. and K.L.W. are shown by the available evidence to 
have reached the age of majority and to have financial 
interests in the outcome of this appeal, they should be 
recognized as contested claimants.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its May 2007 Order, the Court found that adequate notice 
had not been provided in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126).  The Board also 
notes that the Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), has held that the VCAA notice requirements 
applied to all elements of a claim.  Therefore, appropriate 
action should be taken to ensure that adequate VCAA notice as 
to all elements of the claim is provided.  

Accordingly, the case is REMANDED for the following action:

1.  The appellants must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate their claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that they are 
expected to provide.  These notice 
requirements are to be applied to all 
elements of the claim.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the appellants and their 
attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Appropriate notice of any determination 
must be provided to any recognized 
intervors or contested claimants.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellants have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


